Citation Nr: 1337243	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  12-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a disability manifested by numbness and pain of the joints and limbs, also claimed as peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a disability manifested by numbness and pain of the joints and limbs, also claimed as peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for service connection for coronary artery disease, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for service connection for erectile dysfunction, to include as secondary to diabetes mellitus and coronary artery disease.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972.    

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued in February 2009 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues have been recharacterized to comport with the evidence of record.
As the Veteran and his representative have asserted, and the record reflects, the initial service connection claim for diabetes mellitus has remained in appellate status since 2006 and the issue has been recharacterized as an initial service connection claim.  Conversely, as the claim for service connection for a disability manifested by pain and numbness in the joints and limbs was previously adjudicated by a final July 1997 rating decision, that issue has been recharacterized as a claim to reopen.  

The reopened service connection claim for a disability manifested by numbness and pain of the upper and lower extremities, and initial service connection claims for erectile dysfunction and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  
FINDINGS OF FACT

1.  The Veteran did not perfect a substantive appeal of the July 1997 rating decision that denied service connection for a disability manifested by pain and numbness of the joints and limbs.  That decision is now final.

2.  The evidence submitted since July 1997 is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran was present on the landmass of the Republic of Vietnam in October 1971.

4.  The Veteran currently has diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for reopening a service connection claim for a disability manifested by pain and numbness of the joints and limbs, also claimed as peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2013).

2.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the initial service connection claim for diabetes mellitus and the claim to reopen service connection for a disability manifested by numbness and pain of the joints and limbs, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Claim to Reopen

The Veteran did not perfect a substantive appeal of the July 1997 rating decision that denied service connection for a disability manifested by pain and numbness of the joints and limbs.  The July 1997 rating decision is final.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273 (1996).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The RO denied the Veteran's service connection for a disability manifested by pain and numbness of the joints and limbs because the record failed to reflect that the Veteran had been diagnosed with an underlying related chronic disability.  

The evidence submitted since July 1997 includes the results of nerve conduction studies indicating objective evidence of neurological abnormalities that have been characterized as bilateral lower extremity axonal polyneuropathy and bilateral carpal tunnel syndrome.  This newly submitted evidence directly relates to the reason the Veteran's claim was initially denied.  Coupled with other evidence of record, namely the Veteran's contentions that his neuropathy is secondary to (or aggravated by) his now service-connected diabetes mellitus, the evidence triggers VA's duty to obtain a related medical opinion.  Accordingly, the evidence is both new and material, and reopening the claim is warranted.

Service Connection

The Veteran contends that he currently has diabetes mellitus as the result of his in-service exposure to Agent Orange.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The record reflects the Veteran served aboard the U.S.S. Duluth.  An embarkation slip associated with the Veteran's service personnel records reflects that the Veteran  disembarked the U.S.S. Duluth at Red Beach Okinawa in October 1971 and January 1972.  In a statement dated in November 2011, the Veteran confirmed that he went ashore onto the landmass of Vietnam in October 1971.  Given the documentation and personal account of the Veteran's service in Vietnam, his presumptive exposure to Agent Orange is established.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

The RO recently conceded that the Veteran is presumed to have been exposed to Agent Orange during service, as he stepped foot on the landmass of the Republic of Vietnam, but denied the claim based on the December 2011 VA examiner's opinion that the Veteran does not currently have diabetes mellitus, but rather currently has impaired fasting glucose.  

As the Veteran disagreed with the conclusion of the 2011 VA examiner (a physician assistant) that he does not currently have diabetes mellitus, he submitted a medical opinion authored by a VA physician in May 2012.  The VA physician stated that the Veteran met the criteria for a diagnosis of diabetes mellitus in 2006, and that since that time, the Veteran has largely maintained good glucose control, as he lost a significant amount of body weight and is taking the prescription medication Metformin.  

The VA physician found that the Veteran met the criteria for the chronic disease of diabetes mellitus in 2006, and has maintained good control of that disease since that time.  VA treatment of record through 2013 also continues to reflect a current diagnosis of diabetes mellitus, type II, as well as the Veteran's ongoing pharmacological treatment for this disease.  

Given this evidence of a current diagnosis of diabetes mellitus, type II, coupled with the evidence reflecting that the Veteran served in the Republic of Vietnam, service connection for diabetes mellitus based on presumed in-service Agent Orange exposure is warranted.


ORDER

New and material evidence has been presented to reopen a service connection claim for a disability manifested by pain and numbness of the joints and limbs, and the claim is reopened.

Service connection for diabetes mellitus, type II, is granted.


REMAND

With regard to the Veteran's service connection claims for erectile dysfunction and a disability manifested by numbness and pain of the upper and lower extremities, to include peripheral neuropathy, the Veteran has asserted that these claimed disabilities are secondary to his now service-connected diabetes mellitus.  

The December 2011 VA examiner determined that the Veteran did not have diabetic peripheral neuropathy (but rather axonal neuropathy and carpal tunnel syndrome) nor diabetes mellitus, and that his erectile dysfunction was related to other diagnosed illnesses.  

Given the Board's grant of service connection for diabetes mellitus, an opinion regarding the potential relationship between the diagnosed axonal neuropathy and carpal tunnel syndrome and his now service-connected diabetes mellitus, to include whether diabetes mellitus aggravates these disabilities, must be obtained.  

Likewise, an opinion regarding the potential relationship between the Veteran's erectile dysfunction and his service-connected diabetes mellitus must be obtained, as the previous medical opinion was predicated on an assumption that the Veteran does not have diabetes mellitus.  An opinion regarding whether erectile dysfunction is caused by or aggravated by the Veteran's claimed coronary artery disease must also be obtained.

With regard to the Veteran's service connection claim for coronary artery disease, the claim was denied based on the December 2011 VA examiner's determination that the Veteran does not have coronary artery disease.  However, as the record reflects that the Veteran was diagnosed with this chronic disability in 2005, and recent VA treatment records submitted by the Veteran indicate that he recently underwent cardiac diagnostic testing, a medical opinion as to whether the Veteran has this claimed disability, considering all of the relevant evidence of record, must be obtained.

The RO last obtained the Veteran's VA treatment records in November 2011; thus, subsequent, outstanding records must be obtained.






Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2011 to the present.

2.  Obtain a medical opinion from an appropriate medical professional regarding the potential relationship between the Veteran's axonal neuropathy of the bilateral lower extremities and carpal tunnel syndrome of the bilateral upper extremities and his service-connected diabetes mellitus.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The Veteran need not be reexamined unless deemed necessary in order to render the requested opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's axonal neuropathy of the bilateral lower extremities and carpal tunnel syndrome of the bilateral upper extremities is either directly related to service, or is caused or aggravated by his service-connected diabetes mellitus. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

3.  Obtain a medical opinion from an appropriate medical professional regarding whether the Veteran currently has coronary artery disease, or any form of ischemic heart disease.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The Veteran need not be reexamined unless deemed necessary in order to render the requested opinion.

Based on a review of the record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has any form of ischemic heart disease. 

When rendering this opinion, the examiner must consider and explain the clinical significance of references to coronary artery disease reflected in the Veteran's VA treatment records.

4.  After obtaining an opinion regarding whether the Veteran currently has any form of ischemic heart disease, obtain a medical opinion from an appropriate medical professional regarding the potential relationship between the Veteran's erectile dysfunction and his service-connected diabetes mellitus and/or claimed ischemic heart disease.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The Veteran need not be reexamined unless deemed necessary in order to render the requested opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is either directly related to service, or is caused or aggravated by his service-connected diabetes mellitus or claimed ischemic heart disease. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

5.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


